 In the Matter of HYATT BEARINGS DIVISION GENERAL MOTORS COR-PORATIONandINTERNATIONAL UNION, UNITED AUTOMOBILE WORK-ERS OF AMERICA, C. I. O.CaseNo. R-1777.-DecidedApril 23, 1940Roller BearingsManufacturingIndustry-Investigation,ofRepresentatives:controversy concerning representation of employees:employer unwilling tobargainwith union until question concerning representation determined bythe Board ; stipulated that question concerning representation has arisen-Unit Appropriate foi CollectiveBargaining:allhourlypaid employees ex-cluding student employees;prior decisioninvolvinghourly paid employees ofthe Company wherein student employees were included in appropriate unit,overruled;reversalmade in light of stipulation involving other plants ofGeneral Motors Corporation excluding student employees from the appropriateunit-ElectionOrdered-Certification of Representatives.Mr. D. M. Dimick,for the Board.John Thomas Smith,byMr. George D. BrooksandMr. C. G. Smith,of New York City, for the Company.Liebman, Robbins, Pressman & Leider, by Mr. Harold I. Cammer,of New York City, for the U. A. W.Mr. Daniel Clydesdale,of Newark, N. J., for the I. A. M.Mr. Theodore W. Kheel,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn January 26, 1940, International Union, United AutomobileWorkers of America, affiliated with the Congress of Industrial Or-ganizations, herein called the U. A. W., filed with the Regional Di-rector for the Second Region (New York City), a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of the Hyatt Bearings Division of GeneralMotors Corporation, Harrison, New Jersey, herein called the Com-pany, and requesting an investigation and certification of representa-tives pursuant to Section 9 (c) of the National Labor Relations Act,49 Stat. 449, herein called the Act.On March 5, 1940, the NationalLabor Relations Board, herein called the Board, acting pursuant to23 N. L. R. B., No. 10.92 HYATT BEARINGS DIVISION, GENERAL MOTORS CORP.93Section 9 (c) of the Act and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon duenotice.On March 13, 1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, upon the U. A.W., upon International Association of Machinists, affiliated withthe American Federation of Labor, herein called the I. A. M., andupon Hyatt Employees Association, Inc., herein called the Association,labor organizations claiming or having claimed to represent employeesdirectly affected by the investigation.Pursuant to the notice, a hear-ing was held on March 25, 1940, at New York City, before Joseph L.Maguire, the Trial Examiner duly designated by the Board. TheBoard, the Company, the U. A. W., the I. A. M., and the Associationwere represented by counsel or other official representatives and par-ticipated in the hearing.'Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.During the course of the hearing, theTrial Examiner made several rulings on motions and on objections tothe admission of evidence.The Board has reviewed the rulings ofthe Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.On April 11, 1940, a hear-ing for the purpose of oral argument was held before the Board inWashington, D. C.The Company and the U. A. W. were representedby counsel and participated in this hearing.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYHyatt Bearings Division is an unincorporated division of GeneralMotors Corporation, a Delaware corporation, with principal officesand places of business in New York City and Detroit, Michigan.Hyatt Bearings Division is located at Harrison, New Jersey. It isengaged in the manufacture and processing of roller bearings andsimilar products.During the year 1939, raw materials valued in ex-cess of $1,500,000, which constituted approximately 94 per cent of allraw materials used at the plant, were shipped to the Hyatt BearingsDivision from places located outside the State of New Jersey.Dur-ing the same period of time, the Hyatt Bearings Division shippedfinished products amounting in value to over $8,000,000, which con-'The Association appeared by its president,Harry McLeod,for the limited purposeof announcing that its members had elected to disband the Association and desired nofurther part in these proceedings 94DECISIONSOF NATIONAL LABOR RELATIONS BOARDstituted 99.4 per cent of the gross volume of sales of products manu-factured or processedat the plant,to places outside the State of NewJersey.II.TIIE ORGANIZATIONS INVOLVEDInternational Union, United Automobile Workers ofAmerica, is alabor organization affiliated with the Congress of IndustrialOrgani-zations, admitting to membership all hourly paidemployees of theCompany.2International Association of Machinists, Lodges 340 and 304,3 arelabor organizations affiliated with the American Federation of Labor,admitting to membership all hourly paid employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONIn a prior proceeding involving the employees of the Company, theBoard, upon the petition of the Association for an investigation andcertification of representatives, directed an election among the hourlypaid employees of the Company to determine whether they desiredrepresentation by the Association, the I. A. M., or neither.4 In thiselection, held on August 29, 1939, 539 ballots were cast for the Associ-ation and 501 for the I. A. M. Since, however, 1,164 eligible employeesvoted in the election, neither organization secured a majority and, inaccordance with the policy then followed, the Board directed a run-offelection to determine whether or not the employees desired to be repre-sented by the Association.Before the direction of this run-off election,the U. A. W. petitioned the Board for a place on the ballot, claimingthat it had instituted an organizational drive after the original direc-tion of an election and believed that it then represented a majority ofthe employees.5The Board denied this petition.At a later date,but before the conduct of the run-off election, the U. A. W. filed withthe Board a petition to reopen the proceedings, alleging that it hadenrolled a substantial number of employees as members and would bedesignated by a majority in an election.Again the Board denied thepetition of the U. A. W.eThe run-off election was held on January 25, 1940. In this election,a greater number of employees voted against than in favor of the2 Employees of the Company are admitted to membership In Local No. 511 of theInternational Union, United Automobile Workers of America8During the hearing the attorney for the I A M. announced that this organizationdid not desire a place on the ballot "In view of the apparent prima facie evidence pro-duced at this hearing, showing a preponderant membership of the employees of the HyattRoller Bearings Division of General Motors" in the U. A. W.4Matter ofHyatt Bearings Division,General Motors CorporationandHyatt EmployeesAssociation, Inc .14 N. L. R. B. 441.517N L.R B 466.0 19 N. L R. B 304. HYATT BEARINGS DIVISION, GENERAL MOTORS CORP.95Association and on February 27, 1940, the Board dismissed the petitionof the Association .7On the day after the conduct of the run-off elec-tion, the U. A. W. filed its petition in the instant proceeding.OnJanuary 30, 1940, the U. A. W. wrote the Company asking recognitionfor the members of its organization.The Company declined, indi-cating that it could not undertake bargaining negotiations until thequestion concerning representation had been finally determined bythe Board.It was stipulated during the hearing that the U. A. W. had obtainedauthorization cards from 700 of approximately 1,100 employees in theappropriate unit and, recognizing the "preponderant" membership ofemployees in the U. A. W., the I. A. M. withdrew in its favor. Theparties also stipulated and we find that a question concerning repre-sentation of the hourly paid employees of the Company has arisen.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which has arisen,occurring in connection with the operations of the Company describedin Section I above, has a close, intimate, and substantial relation totrade, traffic, and commerce among the several States and tends tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE APPROPRIATE UNITIn a previous decision involving the employees of the Company, wefound that the hourly paid employees, including apprentices, consti-tute an appropriate unit.8In those proceedings and again herein theCompany argued that the apprentices should be excluded from theappropriate unit.Concerning the apprentices we stated in our pre-vious decision as follows :These apprentices are employed under the following circum-stances.As openings become available, the Company selects boyswhose average age is from 18 to 20, to enroll in its training school.By contract with their parents, the boys undertake to work for7,200 hours over a period of 3 calendar years.A section of theplant is set aside for their class rooms and machine shop. Theyhave special instructors under whom they work in the regularproduction departments of the Company.Such work occupiesabout $ of their time. In addition, they are taught mathematics,7 20 N. L.R. B 940"Matter of Hyatt Bearings Division,GeneralMotorsCorporationandHyatt EmployeesAssociation,Inc.,14 N. L. R. B. 441. 96DECISIONSOF NATIONAL LABORRELATIONS BOARDjunior engineering,and allied subjects.A formal graduationfollows the completion of the course at which time the apprenticesare awarded$150.If they so desire,they may continue with theCompany. Approximately 57 per cent do continue as employees.InMatter of General Motors CorporationandInternational Union,U.A. W.A., affiliatedwiththe A. F. L. et al.,9proceedings involvingother divisions of the General Motors Corporation,the U.A. W. andother labor organizations stipulated with the Company that"inden-tured apprentices"should be excluded from the appropriate unit.Since apprentices are excluded in other plants of the General MotorsCorporation,we believe,in the interest of orderly collective bargain-ing, that they should also be excluded from the bargaining unitherein 10We find that all hourly paid employees of the Company,excludingapprentices,constitute a unit appropriate for the purposes of collec-tive bargaining and that said unit will insure to employees of theCompany the full benefit of their right to self-organization and tocollective bargaining,and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESAs noted above, the I. A. M. does not desire a place on the ballotand the Association has been disbanded.We shall, therefore, directan election among the employees of the Company to determinewhether or not they desire to be represented by the U. A. W. Theemployees of the Company within the appropriate unit who are onthe Company's pay roll immediately preceding the date of our Direc-tion of Election herein, excluding those who have since quit or beendischarged for cause, but including those who are sick, on vacation,or temporarily laid off, shall be eligible to vote in this election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of the Hyatt Bearings Division, General MotorsCorporation, Harrison, New Jersey, within the meaning of Section9 (c) and Section 2 (6) and (7) of the National Labor Relations Act.2.The hourly paid employees of the Company, excluding appren-tices, constitute a unit appropriate for the purposes of collective020 N. L R B. 950.10 The U. A. W.ration, if it is successful,on behalf of a combined unit of the Hyatt Bearings Divisionand such other plants of the General Motors Corporation wherein it is selected as bargain-tug representative HYATT BEARINGS DIVISION,GENERAL MOTORS CORP.97bargaining withinthe meaningof Section 9 (b) of the National LaborRelations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as a part of the investigation ordered by the Board,to ascertain representatives for the purpose of collective bargainingwith Hyatt Bearings Division, General Motors Corporation, Harri-son, New Jersey, an election by secret ballot shall be conducted assoon as possible but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Second Region, acting in this matter as the agentfor the National Labor Relations Board and subject to Article III,Section 9, of said Rules and Regulations, among the hourly paidemployees of the Company, excluding apprentices, whose names ap-pear on the Company's pay roll immediately preceding this Directionof Election, excluding those who have since quit or been dischargedfor cause, but including those who were sick, on vacation, or tempo-rarily laid off, to determine whether or not they desire to be repre-sented for the purposes of collective bargaining by International'Union, United Automobile Workers of America, affiliated with theCongress of Industrial Organizations.[SAME TITLE]Case No. R-1777CERTIFICATION OF REPRESENTATIVESMay 03, 1940On April 23, 1940, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election in theabove-entitled proceeding.Pursuant to the Direction of Election, anelection by secret ballot was conducted on May 8, 1940, under thedirection and supervision of the Regional Director for the Second Re-gion (New York City). On May 10, 1940, the Regional Director,acting pursuant to Article III, Section 9 of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, issued and dulyserved upon the parties an Election Report on the ballot.No objec-tions to the conduct of the ballot or the Election Report have beenfiled by any of the parties. 98-DECISIONSOF NATIONAL LABOR RELATIONS BOARDAs to the balloting and its results, the Regional Director reportedas follows :Total Number Eligible to Vote_____________________________ 1,382Total Number of Ballots Cast______________________________ 1,287Total Number of Valid Ballots_____________________________ 1, 285Total Number of Votes in favor of International Union, UnitedAutomobile Workers of America, C. I. O__________________967Total Number of Votes against aforementioned Union________318Total Number of Blank Votes______________________________1Total Number of VoidBallots______________________________1Total Number of Challenged Votes_________________________0By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Section 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,IT ISHEREBYCERTIFIED that International Union, United AutomobileWorkers of America, affiliated with the Congress of Industrial Organ-izations, has been designated and selected by a majority of the hourlypaid employees of the Hyatt Bearings Division, General Motors Cor-poration, Harrison, New Jersey, excluding apprentices, as their repre-sentative for the purposes of collective bargaining and that pursuantto Section 9 (a) of the Act, International Union, United AutomobileWorkers of America, affiliated with the Congress of Industrial Organ-izations, is the exclusive representative of all such employees for thepurposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.23 N. L. R. B., No. 10a.